           IN THE UNITED STATES DISTRICT COURT FOR THE
                   WESTERN DISTRICT OF MISSOURI
                        WESTERN DIVISION


UNITED STATES OF AMERICA,              )
                                       )
             PLAINTIFF,                )
                                       )
v.                                     )   Case No. 18-00309-01-CR-W-GAF
                                       )
                                       )
JAMES SAMUELS,                         )
                                       )
             DEFENDANT.                )

              JAMES SAMUELS SENTENCING MEMORANDUM

      COMES NOW James Samuels, by and through counsel of record, John

Anthony Picerno, and respectfully requests this Honorable Court to grant him a

downward variance and sentence him to a term of imprisonment of 48 months. Such

a sentence is just and proper based his low risk of recidivism, the parsimony

principle, and the sentencing criteria at 18 U.S.C. § 3553. In support of his motion,

the James Samuels respectfully states as follows:

                        I. SUGGESTIONS IN SUPPORT

      “It has been uniform and constant in the federal judicial tradition

 for the sentencing judge to consider every convicted person as an

 individual and every case as a unique study in the human failings that

 sometimes mitigate, sometimes magnify, the crime and the punishment

 to ensure.” Pepper v. United States , 562 U.S. 476, 487-488 (2011). The

 term “history” as used in Section 3553 is not limited solely to a


       Case 4:18-cr-00309-GAF Document 51 Filed 01/19/21 Page 1 of 12
defendant’s prior criminal record, but instead encompasses the unique

circumstances of Mr. Samuel’s entire life. United States v. Myers , 439

F.3d 415, 418 (8th Cir. 2006). United States v. Myers , 439 F.3d 415, 418

(8th Cir. 2006).

      Consistent with the Court’s pronouncement in Pepper, the mandate

of 18 U.S.C. § 3553 directs a court to impose a sentence that is “sufficient,

but not greater than necessary” to satisfy the statutory goals of

sentencing. This mandate, the parsimony principle, operates to set an

“independent limit on the sentence a court may impose.” United States v.

Jimenez-Beltre, 440 F.3d 514, 525-26 n.8 (1st Cir. 2006) (Howard, J.,

concurring). See United States v. Defoor , 535 F.3d 763, 764 (8th Cir. 2008)

(parsimony doctrine provides that sentence “should be the least severe

sanction necessary to achieve the purpose of sentencing”).

                       II. PROCEDURAL BACKGROUND

1. On August 31, 2020, the defendant, James Samuels, pursuant to a written

Plea Agreement, entered a plea of guilty to Counts 1, 2, 5, 7, 9, 12 and 13 of a 14-

count Indictment:

      Count 1: Conspiracy to Make False Statements During Purchase of

      Firearms, in violation of 18 U.S.C. 371 and 924 (a)(1)(A).

      Count 2: Engaging in the Business of Dealing Firearms Without a License,

      in violation of 18 USC 922(a)(1)(A), 923 (a) and 924(a)(1)(D).


                                           2

        Case 4:18-cr-00309-GAF Document 51 Filed 01/19/21 Page 2 of 12
      Counts 3, 5, 6, 7, 9, & 12: Sale of a Firearm and Ammunition to a Prohibited

      Person, in violation of 18 USC 922 (d)(1) and 924 (a)(2).

      Counts 4, 8, & 10: Knowing Transfer of a Firearm for Use in a Crimes of

      Violence, in violation of 18 USC 924(h).

      Counts 11 & 13: Possession of an Unregistered Firearm, in violation of 26

      USC 5841, 5861 (d) and 5871.

      Count 14: Possession of a Stolen Firearm, in violation of 18 USC 922 (j) and

      924 (a)(2).

2. A summary of the written Plea Agreement is as follows:

      a) The parties agreed that the applicable guideline for the offenses of

      conviction is §2K2.1(a)(4), which provides for a base offense level of 20, and

      that the offenses will be grouped, pursuant to 3D1.2;

      b) That a 4-level enhancement, pursuant to §2K2.1(b)(1)(B), is applicable

      as the offense involved at least eight firearms;

      c) That a 2-level enhancement, pursuant to §2K2.1(b)(4), is applicable as

      the offense involved a stolen firearm;

      d) That a 4-level enhancement, pursuant to §2K2.1(b)(5), is applicable as

      the defendant engaged in the trafficking of firearms; and

      e) That the defendant admitted his guilt and accepted responsibility for his

      actions. Consequently, he is entitled to a 3-level reduction of his offense

      level, pursuant to §3E1.1.

      f) The defendant agreed to pay a fine in this case in the amount of $11,282.



                                          3

       Case 4:18-cr-00309-GAF Document 51 Filed 01/19/21 Page 3 of 12
      g) The Government agrees to dismiss Counts 4, 8, 10, 11 and 14 at the time of

      sentencing.

                             II. TOTAL OFFENSE LEVEL

3. There is one outstanding issue regarding the PSIR. The plea agreement between

the Government and Mr. Samuel’s calculated the Total Offense Level at 27.

However, contrary to the plea agreement, the PSIR has added 6 points, instead of 4

points, for specific offense characteristics, based upon the number of guns involved

in this offense, consequently raising Mr. Samuels TOL to 29 and his advisory

Guideline Sentence to 87-108 months. (PSIR page 10, paragraph 37 and page 15,

paragraph 71). Mr. Samuels objects to both paragraphs 37 and 71. Due to a lack of

any criminal record, Mr. Samuel’s falls within Criminal History Category I. Mr.

Samuels maintains that his agreed upon advisory Guideline Sentence should be 70-

87 months.

                    III. SENENTENCE TO BE IMPOSED
             AND APPLICATION OF 18 U.S.C. § 3553 FACTORS

     A . The court must consider the factors enumerated at 18
U.S.C. § 3553(a) as the controlling framework for sentencing,
rather than the range of punishment calculated under the
sentencing guidelines.

       In G all v. United States, the Court held that the advisory range

constitutes only one of a variety of sentencing factors, and that

reasonableness depends on consideration of the 3553 factors. 128 S. Ct.

586, 602 (2007). The Court emphasized that because the guidelines are


                                          4

        Case 4:18-cr-00309-GAF Document 51 Filed 01/19/21 Page 4 of 12
no longer mandatory, the “range of choice dictated by the facts of the

case” is “significantly broadened.” Id.

     Section 3553(a) is composed of two distinct parts: the sentencing

mandate of the prefatory clause and the seven enumerated factors. The

“overarching provision” of 3553(a) that guides the court’s evaluation of

an appropriate sentence is a limiting one: the court must impose a

sentence that is “sufficient, but not greater than necessary” to satisfy the

statutory goals of sentencing. Kimbrough v. United States, 128 S. Ct. 558,

570 (2007). The enumerated 3553 factors include 1) the “nature and

circumstances of the offense, and the history and characteristics” of Mr.

Samuels, 2) the need for the sentence to reflect the severity of the

offense, deterrence, to protect the public, and to provide Mr. Samuels

with educational, vocational, and correctional treatment in the most

effective manner, 3) the kinds of sentences available, 4) the guideline

range, 5) the policy statements, 6) the need to avoid unwarranted

sentence disparity, and 7) the need to provide restitution.

      Nature and Circumstances of the Offense

      The Offense Conduct section of this memorandum has described Mr.

Samuels illegal conduct. He has pled guilty and accepted responsibility

for his illegal activity.



                                      5

       Case 4:18-cr-00309-GAF Document 51 Filed 01/19/21 Page 5 of 12
      History and Characteristics of the Defendant

      A sentence of 48 months would satisfy this sentencing mandate. It is

the goal of sentencing to prevent unnecessary incarceration and to limit

prison sentences to those individuals who pose the greatest risk to society.

As renowned criminologist Norval Morris has consistently argued, and

reflective of the recent Supreme Court decisions, when determining

punishment, "the least restrictive (punitive) sentence necessary to achieve

defined social purposes should be imposed."

        Regarding the history and characteristics of the defendant, Mr.

Samuels is 55 years of age and is one of 9 children. Mr. Samuels has 6 adult

children from previous relationships. Mr. Samuels has been married to his

wife for 12½ years. Neither he nor any family member have a criminal

history, history of mental health or substance abuse issues.

        Mr. Samuels is 1983 graduate of Westport H.S. and the Kansas City

Fire Academy (1998). He has possessed a Missouri EMT certificate for over

20 years. He was employed full time by the Kansas City, Mo. Fire

Department from April 1998 until his arrest for this offense in October 2018.

He achieved the rank of Captain. He will never again be eligible to regain

employment in his chosen profession.
                                       6

       Case 4:18-cr-00309-GAF Document 51 Filed 01/19/21 Page 6 of 12
18 USC § 3553(a)(2): The Need for the Sentence Imposed –

   (A) To Reflect the Seriousness of the Offense, to Promote
      Respect for the Law, and to Provide Just Punishment for the
      Offense

   (B) To Afford Adequate Deterrence to Criminal Conduct

      Both concepts set out in (A) and (B) can be achieved without

imposition of a lengthy custody sentence.     A review of the criminological

literature reveals that to the extent that criminal sanctions do have a

general deterrent effect, the certainty (how certain an offender will be

deterred) of punishment has a far greater deterrent effect than the severity

of the sanction. Any sentence of incarceration, however short, has a

significant deterrent effect. Title 18 USC § 3553(a)(2)(B)'s directive that the

sentence imposed afford adequate deterrence to criminal conduct does not

require a lengthy term of imprisonment. The fact that Mr. Samuels was

investigated, prosecuted, lost a long-term career as a public servant, and pled

guilty for his actions should be sufficient to deter potential similarly

situated offenders.

   (C)To Protect the Public from Further Crimes of the Defendant

      Mr. Samuels behavior is uncharacteristic of the way he has

conducted himself personally and professionally throughout his life leading

up to, and since, the instant offense.    He has accepted full responsibility



                                      7

      Case 4:18-cr-00309-GAF Document 51 Filed 01/19/21 Page 7 of 12
    for his behavior and, through his plea agreement, has demonstrated his

    character.

          RECIDIVISM

          Among the key findings of The U.S. Sentencing Commission’s Study

    on Criminal History and Recidivism Among Federal Offenders1 were that

    offenders with zero criminal history points had a lower rearrest rate than

    offenders with one criminal history point and that such offenders with no

    prior contact with the criminal justice system had an 11.7% point lower

    recidivism rate than an offender with zero criminal history points and some

    prior contact with the criminal justice system, such as arrests or convictions

    that do not receive points (25.7% compared to 37.4%).2

          Reconviction rates for offenders with zero criminal history points is

    17.4%.3 Reincarceration rates for these offenders was 12.2%4.

          Most likely, Mr. Samuels will be in his late 50’s to early 60’s at his

    time of release. The recidivism rates for offenders at this age range from

    13.1% - 5.7%.5

          Since his incarceration in October of 2018, Mr. Samuels has been a

    model inmate with no disciplinary reports. His has participated in the Core


1
  The Past Predicts the Future: Criminal History and Recidivism of Federal Offenders, March 2017.
2
  Id. at pg. 6.
3
  Id. at Appendix 7.
4
  Id. at Appendix 8.
5
  Id. at Appendix 6.

                                                        8

          Case 4:18-cr-00309-GAF Document 51 Filed 01/19/21 Page 8 of 12
Civic Work Program since November 2018 and he is currently employed as

the morning medical porter in the medical department. Mr. Samuels has

also demonstrated his ability to continue to achieve success by attending

and successfully completing numerous educational programs while in

custody at Core Civic:

      1. On Ramp (Go Further).

      2. Highway (Go Further).

      3. Destination (Go Further).

      4. Go Further Reentry Program.

      5. Anger Management.

      6. Ideas for Better Communication.

      7. Building Social Networks.

      8. Volunteer Worker Program.

      9. Partners in Parenting.6

   (D)To Provide the Defendant with Needed Educational or

      Vocational Training, Medical Care, or Other Correctional

      Treatment in the Most Effective Manner

      Mr. Samuels provided decades of service to the City of Kansas City as

a fireman is indicative that he has and can continue to be a productive

member of society.


                                     9

      Case 4:18-cr-00309-GAF Document 51 Filed 01/19/21 Page 9 of 12
            Mr. Samuels has no medical or mental health issues. Given his age,

    education, and employment history, as well as his lack of medical or

    untreated mental health issues, Mr. Samuels is not an obvious candidate for

    educational, vocational, medical or substance abuse training or other

    treatment.

            Mr. Samuels first preference for placement would be to FPC in

    Leavenworth, Kansas. However, based upon his training and experience,

    particularly as an EMT, Mr. Samuels believes that he could be an asset to a

    medical facility and would like the court to consider recommending him to

    MCFP – Springfield, Mo. as his second preference.

            18 USC § 3553(4), (5): The Sentencing Guideline Provisions

            Mr. Samuels conviction alone serves as a general and specific

    deterrent. At his age, there is no credible evidence that he is a candidate for

    recidivism. He lost his career and at his age upon release he will have great

    difficulty finding well-paying and meaningful employment. He has been shamed by

    his conduct. In short, there are substantial reasons to grant him a sentence of

    48 months. A sentence consistent with the suggestions herein would serve

    all the goals of punishment established by the Sentencing Reform Act.




6
    See Exhibit’s 1-9.

                                          10

            Case 4:18-cr-00309-GAF Document 51 Filed 01/19/21 Page 10 of 12
                                   IV. CONCLUSION

      A sentence of 48 months is more than sufficient to reflect offense

severity, provide deterrence, and protect the public. It is also consistent

with Gall’s instruction that district courts should consider every convicted

person as an individual and every case as a unique study in the human

failings that sometimes mitigate, sometimes magnify, the crime and the

punishment to ensue. Gall, 128 S.Ct at 598. With respect, Mr. Samuel’s

history and characteristics provide substantial mitigation to the imposition

of a lengthy custody sentence.

      For the reasons set forth above, the defendant seeks downward

departure because he has demonstrated that a long custodial sentence is

not necessary to protect the public from further crimes.

      WHEREFORE, James Samuels respectfully requests this Honorable Court

to sentence him to 48 months in the Bureau of Prisons.


                                     Respectfully submitted,

                                     /s/John Anthony Picerno
                                     John Anthony Picerno, MBN: 41861
                                     1301 Oak Street, Suite 605
                                     Kansas City, Missouri 64106
                                     Telephone: (816) 471-3330
                                     Mobile:     (816) 694-7726
                                     Facsimile   (816) 396-5680
                                     Email: JPLaw@JohnPicerno.com
                                     ATTORNEY FOR JAMES SAMUELS




                                       11

      Case 4:18-cr-00309-GAF Document 51 Filed 01/19/21 Page 11 of 12
                            CERTIFICATE OF SERVICE
       In accordance with Rule 49(a), (b) and (d), fed. R. Crim. P., and Rule 5(b),
Fed. R. Civ. P., it is hereby CERTIFIED that this Entry of Appearance was
electronically filed this 19th day of January 2021, and that a copy was sent to all
concerned parties, through the Court’s Electronic Case Filing System.



                                                     /s/John Anthony Picerno
                                                     John Anthony Picerno




                                          12

       Case 4:18-cr-00309-GAF Document 51 Filed 01/19/21 Page 12 of 12
